Citation Nr: 0306522	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  00-01 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1984 to June 1994.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In September 2002, the Board issued a decision on other 
issues that were certified to the Board with this claim, and 
deferred a decision on the issue of entitlement to service 
connection for PTSD, pending further development.  The 
requested development has been completed, and the claim is 
ready for appellate review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  A medical professional has diagnosed the veteran with 
PTSD and linked that disorder to a verified in service 
stressor.   


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (1996 & 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2002).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002)).  See Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  

Further, the regulations used to evaluate mental disorder 
disabilities, to include PTSD, were amended in November 1996.  
See Fed. Reg. 52695-52702 (1996).  The regulations required 
the use of the Fourth Edition of the DSM (DSM-IV) in 
evaluating mental disorders.  In particular, DSM-IV no longer 
required that a stressor be an event that is outside the 
range of human experience and markedly distressing to almost 
anyone.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(d); 38 
U.S.C.A. § 1154(b) (West 2002).  If the VA determines that 
the veteran did not engage in combat, lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, there must be credible supporting 
evidence.  The credible supporting evidence is not limited to 
service department records, but can be from any source.  See 
YR v. West, 11 Vet. App. 393, 397 (1998) (citations omitted); 
see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The record shows that the veteran served as a military 
policeman in service, and that he served in Italy from 1985 
to1993.  The veteran contends that while serving in Italy he 
was exposed to major and frequently fatal traffic accidents, 
involving men, women and children that he had to investigate.  
He posits that this stressful duty as well as stressful duty 
in Bosnia as a combat lifesaver caused his PTSD.  

The record shows that the veteran received several letters of 
commendation for his actions as a military policeman.  One 
refers to an accident which occurred in April 1991 where the 
veteran took charge of a stressful situation, treated the 
victims, called for assistance and directed traffic.  Another 
commendation is dated in October 1992 and notes that the 
veteran performed life saving first aid for two Italian 
Nationals involved in an automobile accident.  A commendation 
was given in February 1996 wherein it was noted that the 
veteran was a combat lifesaver who quickly removed an 
unconscious soldier from snow and subfreezing temperatures in 
Croatia.  

The above documentation verifies that the veteran's claimed 
stressors occurred during his military service.  Thus, the 
evidence of record verifies the veteran's alleged stressors, 
and therefore, this requirement for service connection is 
fulfilled.  

In addition, in April 1999, the veteran underwent a VA 
psychological assessment.  Various tests were administered.  
PTSD was diagnosed.  The veteran was examined by VA in 
January 2003 by a board of two psychiatrists.  His claims 
file was reviewed.  His combat exposure was noted including 
helping in many serious accidents in Italy.  It was also 
noted that he saw traumatic events in Bosnia.  The veteran 
was examined, and PTSD was diagnosed.  It was noted that PTSD 
was related to his combat experience during the Bosnian 
conflict, and that the veteran clearly continued to have PTSD 
related to his combat experience.  

In sum, the veteran's service stressors have been verified.  
VA medical professionals have diagnosed the veteran with PTSD 
and linked that disorder to a claimed in-service stressor.  
Based on this fact, the Board concludes that PTSD was 
incurred in service.  Inasmuch as the evidence supports the 
veteran's claim for service connection for PTSD, it must be 
granted. 




ORDER

Service connection for PTSD is granted.  





	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

